DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to invention II, non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A mount for a climber motor that hoists an elevator cab within a hoistway, the mount comprising: a frame configured to receive the climber motor, the frame having a lower portion that is supported by a base and an upper portion that is supported by the lower portion; a lower plate that is integral with or supported by the upper portion of the frame, the lower plate configured to be positioned beneath a canopy of the elevator cab while the climber motor lifts the elevator cab in the hoistway; and a sleeve that is supported by the lower plate, wherein the sleeve is configured to extend through the canopy and exert an upward force on a crosshead above the canopy of the elevator cab while the climber motor lifts the elevator cab in the hoistway.”
None of the references of the prior art teach or suggest the elements of the mount as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the mount in the manner required by the claims.
Claims 8-14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 8, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A mount for a climber motor that hoists an elevator cab within a hoistway, the mount comprising: a frame configured to receive the climber motor, the frame having a lower portion that is supported by a base and an upper portion that is supported by the lower portion; a lower plate that is integral with or supported by the upper portion of the frame, the lower plate being positionable within the elevator cab while the climber motor lifts the elevator cab in the hoistway; an upper plate that is positionable underneath a crosshead above the elevator cab while the climber motor lifts the elevator cab in the hoistway; and sleeves disposed between the upper and lower plates, wherein the sleeves are configured to extend through apertures in the canopy and exert an upward force on the upper plate above the canopy of the elevator cab while the climber motor lifts the elevator cab in the hoistway.”
None of the references of the prior art teach or suggest the elements of the mount as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the mount in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654